DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 and  07/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The Drawings filed on 11/16/2020 are deemed acceptable for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module coupled to the display system and configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. To further prosecution the examiner is interpreting each part as a generic computing device, such as a processor and memory, as shown in Fig. 1; 104.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 1-7 is/are directed to a method (i.e., a process). Claims 8-20 are directed to an apparatus. Therefore, claim(s) 1-20 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 16. A flight guidance system providing dynamically modifiable parameters in required time of arrival (RTA) speed regions of an assigned flight path of an aircraft, comprising:
	a display system with a vertical situation display (VSD) rendering thereon a vertical flight profile of the assigned flight path; and
	a control module coupled to the display system and configured to:
		demark the vertical flight profile with a plurality of RTA speed regions related to an initial speed profile that is a function of an RTA;
		render, on the display system, an RTA speed band graphic having demarked sections vertically aligned with the plurality of RTA speed regions, each demarked section vertically representing a speed minimum and speed maximum for an respective RTA speed region, the speed minimum and speed maximum referred to as a speed range, and a vertical spread for the RTA speed band graphic representing a normalized speed range between zero and a maximum value for each respective RTA speed region;
		receive user input for an RTA speed region; and
		modify the RTA speed band graphic and the current speed profile to reflect the user input.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example in the context of this claim encompasses a person (pilot) could draw a vertical flight plan, separate it into regions, draw in various constraints, and modify the drawing based on input. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “receive user input for an RTA speed region” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer  or avionics system to perform the process. In particular, the receiving steps from the user are recited at a high level of generality (i.e. as a general means of gathering speed data for use in the modifying step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “a display system with a vertical situation display (VSD)”and “a control module coupled to the display system” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The control system is recited at a high level of generality and merely automates the rendering/modifying step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “a display system with a vertical situation display (VSD)”and “a control module coupled to the display system” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receive user input for an RTA speed region” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receive user input for an RTA speed region” are well-understood, routine, and conventional activities because MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim(s) is/are not patent eligible. 

	Independent claims 1 and 8 are similar to claim 18 and rejected for the same reasons. 

	

	Dependent claim(s) 2-7, 9-15 and 17-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, such as further specifying the user input or rendering that is performed. Therefore, dependent claims 2-7, 9-15 and 17-20 are not patent eligible under the same rationale as provided for in the rejection of claim 16. 
	Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

	Examiner suggests adding a practical application to the claims. Such practical application for example can be found in [0020] of the specification, wherein the modified current speed profile is utilized in controlling the aircraft.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunn et al. (US 10584979 B1), hereinafter Gunn.

Regarding claim 1, Gunn teaches a processor-implemented (Col. 10, ll. 11-12 “the SPMM 12 can be hosted on a number of on-board computers suitable for the aircraft configuration at hand, such as a dedicated speed profile management computer or a flight management computer” method providing dynamically modifiable parameters in required time of arrival (RTA) speed regions of an assigned flight path (Col. 9, ll. 40-45 “Pilots may manage a number of speed constraints or aspects that may affect the speed profile of an aircraft. In addition to the aspects discussed above, particular speed constraints or inputs may include, without limitation, most economic speeds, long-range-cruise speeds, required time of 45 arrival (RTA) speeds”), comprising:
	rendering a vertical flight profile of the assigned flight path on a vertical situation display (VSD) (Col. 2, ll. 49-53 “the computer system is configured to control the 50 display unit to concurrently display the following graphical elements: a vertical situation display representing a planned vertical flight path of the aircraft”);
	demarking the vertical flight profile with a plurality of RTA speed regions associated with a speed profile based on a received RTA (Fig. 8B and Col. 18, ll. 51-56 “To resolve instances wherein speed segments cannot be identified on the speed profile bar 150 because their ranges are less than the threshold range, means for speed bar button decluttering are provided which enable a pilot to view speed bar buttons identifying speed segments having ranges less than the threshold range.”);
	rendering, on the VSD, an RTA speed band graphic that extends horizontally from a start of climb speed to a start of approach speed, the RTA speed band graphic having demarked sections that vertically represent a speed minimum and speed maximum associated with a current speed profile, the speed minimum and speed maximum referred to as a speed range  and a vertical spread for the RTA speed band graphic representing a normalized speed range between zero and a maximum value for each respective RTA speed region (Fig. 6, below Shows climb, cruising and approach speeds, and minimum to maximum speed ranges for each segment

    PNG
    media_image1.png
    411
    671
    media_image1.png
    Greyscale
);
	prompting a user for user input to edit an RTA speed region of the plurality of RTA speed regions (Fig. 7B; 152A and Col. 16 l. 52 – Col. 17, l. 10 Upon selecting the speed bar it becomes highlighted, prompting a user entry, such as a further selection of 156C and RTA speed or 156A an edit speed mode 
    PNG
    media_image2.png
    335
    712
    media_image2.png
    Greyscale
; and
	in response to receiving the user input, modifying the RTA speed band graphic and the current speed profile to reflect the user input (Fig. 7D; 152A ->7E; 152A and Col. 17, ll. 35-40 “Following a further input to the CDU 96 (see FIG. 3) or other input device, the drop-down list 154 disappears and alphanumeric symbology representing the selected speed mode and target speed (in this example, “SEL 0.845”) is displayed in the speed bar button 152a”).


Regarding claim 3, Gunn teaches the method of claim 1, wherein the user input includes increasing a magnitude of a speed range for a selected RTA speed region; and modifying the RTA speed band graphic includes rendering an increased magnitude speed range for the selected RTA speed region (Fig. 7B, above, pilot may select SEL and enter a speed value which would modify the range).

Regarding claim 4., Gunn teaches the method of claim 1, further comprising rendering the RTA speed band graphic as a thickened portion along the X axis of the VSD (Col. 19, ll. 1-10 “The special speed bar button 152e may change color when selected, which change in color is indicated by the aforementioned shading in FIG. 8B. For example, the color of special speed bar button 152e may change to green with a magenta outline to indicate pilot selection”. Outlining the speed bar is understood as thickening).

Regarding claim 4., Gunn teaches the method of claim 1, further comprising rendering the RTA speed band graphic as a thickened portion of the vertical flight profile  (Col. 19, ll. 1-10 “The special speed bar button 152e may change color when selected, which change in color is indicated by the aforementioned shading in FIG. 8B. For example, the color of special speed bar button 152e may change to green with a magenta outline to indicate pilot selection”. Outlining the speed bar is understood as thickening).

Regarding claim 6, Gunn teaches the method of claim 1, further comprising rendering the RTA speed band graphic as aligned above, but separate from, the vertical flight profile (Shown in Fig. 7B;150 , below).

Regarding claim 7, Gunn teaches the method of claim 1, wherein the user input includes disabling RTA speed control for the RTA speed region (Fig. 7B; 156A , in Fig. 7B if current selection were RTA .819, Entering SEL .845, in Fig. 7E, would result in new speed being followed instead of the RTA speed, therefore RTA speed control for that reason would be currently disabled).

Claims 16 and 20 are a flight guidance system performing the limitations of claims 1 and 7 respectively, the claims are substantially the same, therefore rejected for the same reasons.


Regarding claim 18, Gunn teaches the flight guidance system of claim 17, wherein the controller is configured to accept user input to edit a beginning and an ending of an RTA speed region (Col. 5, ll.45-49 “an interactive speed profile bar with variable-width speed bar buttons corresponding to respective speed segments of the speed profile”).

Regarding claim 19, Gunn teaches the flight guidance system of claim 18, wherein the controller is configured to accept user input to select an RTA speed region for a speed range modification (Fig. 7B, above, pilot may select SEL and enter a speed value which would modify the range).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2, 8-13, and 17 stands rejected, however the limitations as claimed would distinguish over the prior art. US 10584979 B1 a VSD with an interactive speed profile bar. US 9540005 B1 teaches updating the RTA route segments based on a priority, but does not teach that these priorities for the RTA segments are editable. specifically “prompting the user for user input includes prompting the user for each of: (i) edit a priority order for the RTA speed region,  and (iii) select an RTA speed region for a speed range modification” is not taught by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668